Citation Nr: 1104819	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-38 167	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana

THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2007 and June 2009 rating 
decisions of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the benefits 
sought on appeal.  

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge, sitting at the 
RO in Indianapolis, Indiana.  A transcript of the hearing has 
been associated with the Veteran's claims file. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required on his part.


REMAND

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his hepatitis 
C.  In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2010).  Such an examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.

Here, there is no dispute that the Veteran has been diagnosed 
with hepatitis C.  Documentation of the disease is contained in a 
recent VA treatment record of February 2010, for example.
As for the in-service incurrence of the disease, at the August 
2010 hearing and in various correspondence throughout the appeal, 
the Veteran contends he was exposed to hepatitis C from his 
participation in various combat campaigns while on active duty.  
Specifically, the Veteran contends he was exposed to the blood of 
other service members through the handling of their bodies after 
they had been wounded or killed.  Additionally, the Veteran 
contends that he was exposed to blood while receiving 
inoculations by air gun.  He contends the gun was not cleaned 
between inoculations and was dripping with both the blood and 
medicine.	

The Veteran's DD214 Form does not indicate combat status.  
Nevertheless, he has provided literature concerning three combat 
campaigns he contends he participated in, including Operation 
Piranha, Operation Starlite, and Operation Humbug.  A review of 
the Combat History report contained in the Veteran's personnel 
records confirms his participation in each of these three 
campaigns.  The Veteran's particular unit is discussed in the 
literature submitted, the dates listed in the personnel file and 
the submitted literature correspond.  Additionally, while the 
Veteran's DD214 Form does not reflect any of the decorations 
traditionally associated with combat service, his receipt of the 
Vietnam Campaign Medal combined with the Vietnam Service Medal is 
indicative of direct combat support, and it is not implausible 
that the Veteran would have been exposed to combat situations 
during this time.  As such, there is support for the Veteran's 
combat status.

For combat veterans, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2009) provides that "[t]he Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such injury 
or disease may be rebutted by clear and convincing evidence to 
the contrary."  See also 38 C.F.R. § 3.304(d) (2010). However, 
the United States Court of Appeals for Veterans Claims (the 
Court) has further held that 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination could 
be made that a particular disease or injury occurred in service, 
not to link the in-service injury etiologically to the current 
disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996). Section 1154(b) does not establish service connection for 
a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 
U.S.C.A. § 1154(b) presumption only relates to the question of 
service incurrence, it does not relate to questions of whether 
the Veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

As for nexus evidence, the Veteran has submitted the July 2010 
report of A.C., R.N., in which she attributes the Veteran's 
current hepatitis C to both his combat-related blood exposure and 
the non-sterile air gun.  She further discusses a March 1966 
service treatment record diagnosing him with splenomegaly (an 
enlarged spleen), which she contends is a known symptom of 
hepatitis C.  She states that on review of the claims file, the 
Veteran does not have a history of any other risk factors for the 
disease.  

However, a review of the claims file reveals documentation of a 
blood transfusion the Veteran received in approximately 1972, at 
the age of 28.  For example, a July 2005 private treatment report 
indicates he was hospitalized in a VA facility for a bleeding 
ulcer, at which time he received four units of blood.  At the 
time of his admission, [which was prior to the filing of his 
current claim] the Veteran indicated that the 1972 blood 
transfusion was the cause of his hepatitis C.  In a March 2005 
private treatment record, it was noted that the Veteran had 
"hepatitis C from a transfusion years ago."  In an April 2002 
private treatment report, it was noted that at the age of 28, the 
Veteran suffered from bleeding peptic ulcers and "received 4 
units of blood at that time, and it was thought that he acquired 
his hepatitis C infection by this route."  

The July 2010 medical statement of A.C., R.N. makes no mention of 
the Veteran's 1972 blood transfusion.  Pursuant to this report 
and upon the Board's review of the claims file, it appears the 
Veteran's hepatitis C was diagnosed in the 1990s, after the 
occurrence of both the blood transfusion and his military 
service.  As such, a VA examination is necessary to reconcile 
this information and determine the more likely etiology of the 
Veteran's current condition.  A VA examination has not yet been 
afforded to the Veteran.  Additionally, records of the 1972 blood 
transfusion should be requested.  The adjudication of the claim 
for a TDIU rating is deferred pending the development requested 
in this case. 

Finally, enclosed in the claims file is a compact disc (CD) 
containing evidence about the Veteran's application for 
disability benefits from the Social Security Administration 
(SSA).  These documents have not been converted to hardcopy form 
by the RO for inclusion in the record, nor has the RO discussed 
the evidence on the CD in the Statements of the Case issued 
during the appeal.  The records on this CD have not been printed.  
Thus, while the case is in remand status, the RO should ensure 
that printouts of all such records are placed in the claim file. 

Accordingly, the case is REMANDED for the following action:

1.  Print out the records related to the 
Veteran's application for SSA disability 
benefits provided on the CD and associate 
these records with the VA claims file. 
 
2.  Ask the Veteran to provide identifying 
information about the facility from which 
he received his blood transfusion in 1972.  
Thereafter, obtain and associate with the 
claims file any available medical records.  
If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2010) must be complied with.

3.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
hepatitis C.  All indicated evaluations, 
studies, and tests deemed necessary by the 
VA examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
presumed exposure to blood while 
participating in combat campaigns on active 
duty, service treatment records, 
documentation of the Veteran's post-service 
blood transfusion at the age of 28, and the 
July 2010 opinion of A.C., R.N., and offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
hepatitis C had its onset during service or 
is in any other way causally related to his 
active duty.

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  The 
VA claims file and a complete copy of this 
REMAND must be reviewed by the VA examiner 
in conjunction with the examination.  A 
notation that this has been accomplished 
should be included in the VA examination 
report.  The examination report must be 
typed.

4.  If, and only if, the VA examiner finds 
the Veteran's hepatitis C is as likely as 
not due to military service, schedule the 
Veteran for an examination to determine the 
effects of his service-connected disability 
on his ability to maintain employment 
consistent with his education and 
occupational experience.  The claims file 
must be made available to the examiner for 
review in conjunction with the examination.  
All necessary special studies or tests are 
to be accomplished.  The examiner must 
elicit from the Veteran and record for 
clinical purposes a full work and 
educational history.  Based on a review of 
the case, the examiner must provide an 
opinion as to whether the Veteran's 
service-connected disability alone 
precludes him from securing and following 
substantially gainful employment consistent 
with his education and occupational 
experience.  All opinions provided must 
include an explanation of the bases for the 
opinion.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  

5.  After all of the above actions have 
been completed, readjudicate the Veteran's 
claims.  If the claims remain denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for the examination scheduled in connection with this 
REMAND and to cooperate in the development of his case.  The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claim.  See 
38 C.F.R. §§ 3.158, 3.655 (2010).




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




